Citation Nr: 1118502	
Decision Date: 05/13/11    Archive Date: 05/17/11	

DOCKET NO.  10-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


FINDING OF FACT

Chronic bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

Chronic bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in September 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting in error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2000) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Service Connection

In reaching this determination, the Board has reviewed all of the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, including those offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in October 2010, as well as service treatment records, and VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bilateral hearing loss.  In pertinent part, it is contended that the Veteran's current hearing loss is the result of exposure to noise at hazardous levels in his capacity as a jet mechanic during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability, medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In the present case, at the time of a service entrance examination in May 1962, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
500
1,000
2,000
4,000
Right 
    0 (15)
      0 (10)
       0 (10)
       0 (5)
Left
    0 (15)
      0 (10)
       0 (10)
       0 (5)

[Pure tone thresholds are reported in both ASA and ISO (ANSI units).  The figures in parentheses represent ISO (ANSI units), and are provided for data comparison purposes.]  At the time of service entrance, no pertinent diagnosis was noted.  

On subsequent inservice audiometric examination in November 1962, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
     250
     500
1,000
  2,000
  3,000
  4,000
  6,000
  8,000
Right
15 (30)
10 (25)
5 (15)
  -5 (5)
  -5 (5)
  -5 (0)
30 (40)
20 (30)
Left
15 (30)
10 (25)
5 (15)
 0 (10)
  -5 (5)
15 (20)
40 (50)
35 (45)

On inservice audiometric examination in November 1964, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
       500
     1,000
     2,000
    3,000
     4,000
    6,000
Right
   -5 (10)
     -5 (5)
     0 (10)
     -5 (5)
     5 (10)
  40 (50)
Left
   -5 (10)
     -5 (5)
      -5 (5)
     -5 (5)
   20 (25)
    0 (10)

On subsequent inservice audiometric examination in June 1966, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
       500
     1,000
     2,000
     3,000
     4,000
     6,000
Right
    5 (20)
     0 (10)
     5 (15)
     5 (15)
   10 (15)
   45 (55)
Left
    0 (15)
     0 (10)
     0 (10)
   15 (25)
   45 (50)
   50 (60)

At the time of a service separation examination in August 1966, pure tone air conduction threshold levels, in decibels, were as follows:  

Hertz
       500
     1,000
     2,000
     3,000
     4,000
     6,000
Right
   -5 (10)
     0 (10)
     0 (10)
     0 (10)
   10 (15)
     0 (10)
Left
    0 (15)
      -5 (5)
      -5 (5)
   10 (20)
      0 (5)
    -10 (0)

No pertinent diagnosis was noted.  

On VA audiometric consultation in October 2005, the Veteran complained of decreased hearing bilaterally.  When questioned, the Veteran reported a positive history of military, recreational, and civilian noise exposure.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right
  15
  20
     30
     25
     65
     75
     70
     75
Left
  10
  10
     15
     20
     70
     80
     80
     80

Speech recognition scores obtained utilizing the W-22 Word Lists were 96 percent in the Veteran's right ear, and 84 percent in the left ear.  The pertinent diagnosis noted was of a mild to severe sensorineural hearing loss from 1,000 to 8,000 Hertz in the Veteran's right ear, in conjunction with a moderately severe to severe sensorineural hearing loss in the frequency range from 3,000 to 8,000 Hertz in the left ear.  Word recognition ability was described as excellent in the right ear and good in the left ear when presented at most comfortable listening levels.  According to the audiometric examiner, the Veteran's hearing was consistent with reported noise exposure.  

At the time of a subsequent VA audiometric examination for compensation purposes in December 2008, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran reported the greatest difficulty with hearing when trying to communicate in the presence of background noise.  Additionally noted was difficulty understanding women's voices.  When further questioned, the Veteran gave a history of military noise exposure, consisting of jet aircraft, ground support equipment, compressors, and "fuelers."  Additionally noted was occupational, which is to say, postservice noise exposure in his capacity as a mechanic, smelter, and welder.  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right
  10
     20
       5
     70
     80
Left
    5
     15
      10
     75
     85

Speech recognition ability was 94 percent in the Veteran's right ear, and 86 percent in his left ear.  The pertinent diagnosis noted was of a severe sensorineural hearing loss in the frequency range from 3,000 to 4,000 Hertz in the Veteran's right and left ears.  In the opinion of the examiner, the Veteran's hearing loss was not caused by or the result of noise exposure during his period of active military service.  This was particularly the case given the fact the Veteran's hearing was found to be within normal limits at both his time of enlistment and time of separation.  Under the circumstances, and according to the examining audiologist, the Veteran's hearing loss was not the result of military noise exposure.  

At the time of a subsequent VA audiometric consultation in June 2009, the Veteran gave a history of military noise exposure (including aircraft engine noise) "without the benefit of hearing protection."  When further questioned, the Veteran denied any history of occupational or recreational noise exposure.  Audiometric examination was consistent with the presence of bilateral sensorineural hearing loss.  

At the time of a recent VA audiometric examination for compensation purposes in May 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right
  10
     10
     10
     75
     85
Left
    5
     10
       5
     80
     90

Speech recognition ability was 92 percent in both of the Veteran's ears.  The pertinent diagnosis noted was of a severe sensorineural hearing loss in the frequency range from 3,000 to 4,000 Hertz in the Veteran's right ear, and a severe to profound sensorineural hearing loss in that same frequency range in the Veteran's left ear.  

As noted above, it is the Veteran's contention that his current bilateral hearing loss is the result of exposure to noise at hazardous levels, specifically, in his capacity as a jet aircraft mechanic, during his period of active military service.  Based on a review of the Veteran's DD Form 214, it would appear that, while in service, the Veteran did, in fact, serve as a jet aircraft mechanic, and he would likely have been exposed to noise at levels sufficient to damage his hearing.  Nonetheless, while on various occasions in service, there were present elevated pure tone thresholds at a number of frequencies in both of the Veteran's ears, as of the time of a service separation examination in August 1966, his hearing was entirely within normal limits bilaterally.  Moreover, the earliest clinical indication of the presence of clinically-documented chronic hearing loss is revealed by a VA audiometric examination conducted in October 2005, almost 40 years following the Veteran's discharge from service, at which time there was noted the presence of a mild to severe sensorineural hearing loss in the frequency range from 1,000 to 8,000 Hertz in the Veteran's right ear, and a moderately severe to severe sensorineural hearing loss in the range from 3,000 to 8,000 Hertz in the Veteran's left ear.  Significantly, while at the time of that examination, the Veteran gave a "positive" history of military noise exposure, he additionally described rather significant civilian noise exposure, to include 19 years as a smelter and/or welder, "occupational/civilian" noise exposure which he specifically denied on subsequent VA audiometric evaluation in June 2009.  Moreover, while following the VA audiometric evaluation in October 2005, the Veteran's hearing loss was described as "consistent with reported noise exposure," no distinction was made between the Veteran's reported inservice noise exposure and that to which he was apparently exposed for a considerable period of time following his discharge.  Significantly, in the opinion of the examiner following the VA audiometric examination in December 2008, the Veteran's hearing was not caused by or the result of noise exposure during active duty service, in particular, given the Veteran's normal hearing both at the time of his enlistment and at time of separation.  Under the circumstances, the examining audiologist was of the opinion that the Veteran's hearing loss was "not the result of military noise exposure."  

The Board finds the aforementioned opinion of a VA audiologist highly probative, because that opinion was based upon a thorough review of the Veteran's claims file, including all evidence regarding the nature and etiology of his bilateral hearing loss.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and thoroughness and detail of the opinion).  The VA examiner not only reviewed the Veteran's claims folder, but also provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's bilateral hearing loss did not, in fact, have its origin during his period of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of his bilateral hearing loss to noise exposure in service.  However, not until August 2008, more than 40 years following the Veteran's discharge from service, did he claim service connection for bilateral hearing loss.  Significantly, and as previously noted, chronic hearing loss was first clinically documented many years following the Veteran's discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability, should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no persuasive medical evidence suggesting a link between the Veteran's current hearing loss and an incident or incidents of his period of active military service.  

The Board acknowledges the Veteran's statements, and those of his spouse, regarding the origin of his current hearing loss.  However, the Board rejects those assertions to the extent that the Veteran (and his spouse) seek to etiologically relate his current hearing loss to noise exposure in service.  As noted above, the Veteran has on separate occasions both conceded and denied his postservice noise exposure.  Moreover, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran (and his spouse), as lay persons, are not competent to create the requisite causal nexus for his current hearing loss.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran (or his spouse) possesses.  See Espiritu v. Derwinski, 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's bilateral hearing loss, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service, including inservice noise exposure.  Accordingly, service connection for that disability must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


